Citation Nr: 1504345	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic cough, to include as due to an undiagnosed illness.
 
2.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from April 1990 to August 1990 and from December 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1996 and August 1997 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and St. Louis, Missouri.  Jurisdiction over the claims file is held by the Lincoln, Nebraska RO.

In February 1998, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record.  In substantive appeals dated in August 1998 and November 1998, the Veteran requested to appear before a hearing conducted by a Veterans Law Judge at the RO and at the Board's Central Office in Washington, D.C.  The Veteran was contacted in a December 2006 letter and asked to clarify her request for a hearing before the Board.  No response to this letter was received, and the 1998 requests for a hearing are considered withdrawn.

In June 2000, July 2003, December 2007, March 2009, and September 2010, the Board remanded the case for further action by the Agency of Original Jurisdiction (AOJ).  In June 2012, the Board denied the benefits sought on appeal.  The Veteran appealed the Board's June 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2013, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in January 2014, granting the Joint Motion, and returned the case to the Board.  In June 2014, the case was remanded to the AOJ for further action.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder includes documents that are duplicative of those in the paper claims file or are irrelevant to the issues on appeal.  
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's shortness of breath and chronic cough have been attributed to a diagnosed illness since October 2010, namely asthma.

3.  The Veteran's asthma was not present in service or until years thereafter and is not etiologically related to any incident of service.

2.  The Veteran's shortness of breath and chronic cough did not manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more prior to October 2010.  


CONCLUSIONS OF LAW

1.  The Veteran's chronic cough was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014). 

2.  The Veteran's shortness of breath was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2003 and August 2003 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current claims for service connection originate from rating decisions decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided with notice letters that met the requirements of the VCAA.  Therefore, she was "provided the content-complying notice to which he [was] entitled."  Pelegrini II, 18 Vet. App. at 122.  In addition, the Veteran's claims were readjudicated following the receipt of complete VCAA notice, to include the Dingess elements.  The timing deficiency was therefore remedied in light of the readjudication of the claims in the February 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided a VA examination in July 2011, to include a medical opinion addressing the etiology of the claimed respiratory condition.  In December 2011, the Veteran's representative contended that clarification was needed from the VA examiner with respect to the Veteran's exposure to dust, fumes, smoke, and other particulates during active duty service in Southwest Asia.  The Board finds that such clarification is not required.  The July 2011 VA examiner reviewed the complete claims file, to include the Veteran's contentions, and specifically asked the Veteran about her exposure to dust fumes and smoke.  The Veteran denied any significant exposure and also reported that she had no respiratory symptoms during active duty service.  This history may be at odds with the arguments the Veteran's representative has made on her behalf, but the VA examiner's opinion was clearly based on the Veteran's own self-reported history of events during service.  Therefore, the Board finds that clarification regarding the Veteran's in-service exposure is not required. 

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, and private medical records. Regarding the Veteran's service treatment records, it does not appear that complete records are available for inclusion in the record.  The RO requested the Veteran's complete records from the service department in November 1995, and two files of records were received, although the Veteran's records from her service in Southwest Asia were not included.  There is no indication that additional records exist or where they may be located, and the Veteran has not responded to any of VA's requests for evidence with service records.  

In addition, the record indicates that the Veteran received private treatment for her claimed condition at a private facility referenced in the record as St. Luke's.  The July 2008 VA examiner noted that records from this facility would be helpful in determining the nature and etiology of the Veteran's claimed disability.  In a May 2009 letter, the Veteran was asked to complete and return a medical release to allow for VA to obtain treatment records from St. Luke's on her behalf.  No response to this request was received.  The Board therefore finds that VA has made reasonable attempts to assist the Veteran in developing evidence to substantiate her claims. 

The Veteran's representative argued that the hearing officer who conducted the February 1998 hearing at the RO did not comply with the requirements of 38 C.F.R. § 3.103(c)(2) (2014).  See April 2012 statement.  Under this regulation, it is the responsibility of the VA employee conducting the hearing to fully explain the issues and suggest the submission of evidence which the claimant may have overlooked which would be advantageous to the claimant's position.  Id.  

In the October 2013 Joint Motion, the parties noted the litigation in the case of National Organization of Veterans' Advocates (NOVA) v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), during which a rule promulgated by VA was found invalid.  The rule amended 38 C.F.R. § 3.103(c)(2) to clarify that the aforementioned duties applied only to hearings before the AOJ and not to hearings before the Board.  The Board, despite assurances otherwise, applied the invalid rule to a number of cases.  As a result, VA provided a detailed remedial plan to address the harms created by the Board's conduct.  VA agreed that it would provide notice to every claimant who had a hearing before the Board who (1) received a final Board decision, (2) that is identified by relevant search terms, (3) in which the claimant did not receive a full grant of relief, and (4) and which is still within the Board's jurisdiction.  See NOVA, 725 F.3d at 1314.  The notice would offer to vacate the affected Board decision and provide each affected claimant with a new hearing and an opportunity to submit new evidence followed by a new decision.

In the Joint Motion, the parties noted the June 2012 Board decision in this case was identified through the use of the search terms set forth in VA's plan in the NOVA litigation and that the case should be remanded in order to fulfill VA's duties to the Unites States Court of Appeals for the Federal Circuit (Federal Circuit) and to any claimant affected by the invalid rule.  Therefore, the parties requested the Court to grant the Joint Remand "for a new decision and, should appellant request it, a new hearing."

Initially, the Board notes that, although this case was identified through the use of the search terms set forth in VA's plan, the Veteran did not have a hearing before the Board.  She only had a hearing before the RO.  Therefore, she was not affected by the invalid rule, and VA's remedial plan outlined in the NOVA litigation is not applicable.  Nonetheless, assuming deficiency in the 1998 RO hearing, in a June 2014 remand, the Board directed the AOJ to send the Veteran a corrective letter, explaining the issues on appeal and suggesting that she submit evidence that may have been overlooked.  The AOJ complied with this remand directive in an August 2014 letter.  Additional medical evidence was received - specifically a June 24, 2014 letter from a VA staff physician, which notes that the Veteran suffers from a respiratory disorder.  

The Board notes that the August 2014 letter did not specifically offer the Veteran a new RO hearing.  However, the Board does not find this deficiency to be prejudicial error.  As noted above, the invalid rule and NOVA litigation pertained to Board hearings and not RO/AOJ hearings.  In addition, a review of the February 1998 hearing transcripts indicates that the Veteran and her representative submitted additional evidence at the hearing and were clearly informed of the issues on appeal.  The hearing officer asked a series of questions meant to explore the Veteran's basis for entitlement and to identify any evidence which may have been overlooked.  The Veteran has been represented throughout her appeal and has not identified any prejudice that might have resulted from the hearing officer's claimed failure to comply with 38 C.F.R. § 3.103(c)(2).  The Veteran was also provided the opportunity for another hearing before the Board, but no response to a December 2006 hearing clarification letter was ever received.  Thus, the Board finds that remand for an opportunity for another hearing is not necessary and would serve no other purpose other than to further delay final disposition of the claims which have already been remanded by the Board six times. 

The Board also finds that VA has complied with the June 2000, July 2003, December 2007, March 2009, September 2010, and June 2014 remand orders of the Board.  In response to the Board's remands, the Veteran was provided proper notice under the VCAA, records from the SSA were associated with the claims file, an adequate VA examination was completed in July 2011, and a corrective letter regarding the RO hearing was sent in August 2014.  Although the September 2010 remand ordered that the Veteran's records from VA's vocational rehabilitation program should be associated with the claims file, the Board notes that these records were requested in the context of the claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  There is no indication that the Veteran's vocational rehabilitation file would contain evidence pertinent to the claims currently before the Board, and the claim for TDIU was fully granted in a February 2012 rating decision.  Therefore, the Veteran's vocational rehabilitation records are not necessary to decide the claims for service connection for a chronic cough and shortness of breath, and VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


II.  Merits of the Claims

The Veteran has contended that service connection is warranted for a chronic cough and shortness of breath, as they are manifestations of an undiagnosed illness incurred during active duty service in Southwest Asia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran's DD 214 indicates that she served in Southwest Asia from February 1991 to May 1991.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2014).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are negative for evidence of chronic respiratory complaints, and the Veteran has denied undergoing any treatment during service.  In January 1991 (prior to deployment to the Persian Gulf), she complained of an upper respiratory infection.  She stated that she had a cold and that it hurt to swallow.  She also had a non-productive cough.  On examination, her turbinates were congested bilaterally, and her lungs were clear to auscultation.  Three weeks later, she was seen for a possible vaginal infection.  At that time, she had no complaints related to the upper respiratory infection.  A November 1993 Army Reserve examination indicates that her lungs and chest were normal, and she denied having or having ever had a chronic cough or shortness of breath on the report of medical history.  

The record reflects that the Veteran began having complaints of shortness of breath and chronic cough in 1995, which would have been 4 years after she returned from service in the Persian Gulf and separated from active duty.  See August 1995 VA patient history form; July 2008 VA examination.  A December 1995 chest X-ray was normal.  

An April 2005 VA examination report indicates that the Veteran complained of shortness of breath after walking two or three blocks.  She said that she usually associated her symptoms with anxiety.  Pulmonary function testing (PFT) was normal.  The examiner was unable to provide an opinion regarding undiagnosed illness due to service in the Persian Gulf, but stated that most of the associated problems were subjective.  

An October 2007 private treatment record indicates that the Veteran complained of chest pain and shortness of breath.  Echocardiography showed mild tricuspid regurgitation with mild pulmonary hypertension and pulmonic insufficiency, but was otherwise normal.  A November 2007 private treatment record reflects that the Veteran had possible mild pulmonary arterial hypertension with normal PFTs and chest X-ray.   During a July 2008 VA examination, the Veteran complained of occasional shortness of breath on exertion that went away with rest.  

In October 2010, while hospitalized for pneumonia, the Veteran was diagnosed with reactive airway disease asthma and was treated with antibiotics and Prednisone.  She was also diagnosed with mild persistent asthma upon VA examination in July 2011.  Although a private physician suspected that the Veteran might have mild pulmonary hypertension in October 2007 and November 2007, this diagnosis was ruled out by the July 2011 VA examiner based on an October 2010 echocardiogram and May 2011 CT scan.  The examiner noted the Veteran's relevant medical history, including that she had been treated for an upper respiratory tract infection in January 1991 and that her chest was clear to auscultation.  Ultimately, the examiner opined that the Veteran most likely had mild persistent asthma of fairly resent onset and that her symptoms were unlikely related to in-service disease, injury, or exposures while she was on active duty.  The examiner based his opinion on the absence of signs or symptoms of asthma while on active duty or during several years following separation from active duty.  

More recent private treatment records from St. Mary's Health Center and Barnes Jewish West County Hospital show treatment for asthmatic bronchitis and an upper respiratory infection in April 2011, an asthmatic exacerbation in February 2012, a viral syndrome in October 2012, and reactive airway disease in May 2013.  Private treatment records from Caduceus Corporation indicate that the Veteran was treated for chronic bronchitis and asthma in July 2013, but she denied having shortness of breath or a cough at that time.  A May 2014 record indicates that the Veteran was seen for a follow-up for a long-term asthma pattern that was classified as moderate and persistent.  

As noted above, the Veteran has been diagnosed with a respiratory disorder at least since 2010.  The primary diagnosis has been reactive airway disease asthma; however, she has been treated for asthmatic bronchitis and upper respiratory infections on a few occasions.  Although the Veteran has not reported undergoing any treatment for a cough or shortness of breath during service, she has contended the she was exposed to dust, smoke, fumes, and other particulates during her service in Kuwait.  The Veteran's DD-214 verifies that she served in Southwest Asia, and exposure to such elements is consistent with the location and nature of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  The Board will therefore resolve reasonable doubt in favor of the Veteran and find that the first two elements of service connection - a current disability and in-service injury - have been demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  Other than an acute respiratory infection/cold in 1991, the Veteran's service treatment records are negative for a chronic cough or shortness of breath.  Significantly, she denied having or having ever had chronic cough or shortness of breath in 1993 after her deployment to Kuwait.  In fact, the earliest evidence of complaints related to a cough or shortness of breath dates from an August 1995 patient history form from the VA Medical Center (VAMC), more than four years after the Veteran's separation from active service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's asthma was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a continuity of symptoms.  The history she has provided has indicated that she was exposed to various airborne pollutants during service, but did not begin to experience a cough or shortness of breath until several years later.  

The Board finds that the most probative evidence weighs against a finding that the Veteran's chronic cough and shortness of breath are related to her military service, to include the environmental exposures therein.  After reviewing the claims file and performing a physical examination, the July 2011 VA examiner determined that the Veteran probably had asthma and stated that the asthma was not related to any in-service exposure, disease, or injury.  The opinion was based on the absence of any treatment of asthma during service, the several years that passed before the Veteran began to experience chronic respiratory complaints, and the Veteran's own reported history.  

The Veteran has not provided any medical opinions in support of her claim, and none of her treating physicians have related her current asthma, to include more recent diagnoses of bronchitis, to any incident of active duty service, such as exposure to smoke and other pollutants.  

Although the Veteran has not submitted a medical opinion in support of her claim, her representative has provided copies of several articles, studies, and an August 2011 presentation from the VA War Related Illness and Injury Study Center (WRIISC) that pertain to a possible link between the Veteran's respiratory complaints and service.  The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The evidence submitted by the Veteran's representative does not establish a link between the Veteran's disability and any exposure to smoke, fumes, sand, and other pollutants during service.  The studies, articles, and August 2011 VA WRIISC presentation merely show that a significant association has been shown between exposure to particulates, such as sand and oil well fires, and asthma, wheezing, and coughs.  The evidence also specifically notes that additional studies are necessary before an etiological relationship can be identified between airborne particulates and respiratory conditions.  The August 2011 WRIISC presentation also states that there is very limited data of the direct effect of exposure such as that claimed by the Veteran and pulmonary symptoms.  The Board therefore finds that the evidence submitted by the Veteran's representative does not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  This evidence is clearly outweighed by the by the opinion of the July 2011 VA examiner who considered the evidence that specifically pertains to the Veteran, such as service treatment records and the Veteran's own reported history.  

The Board has also considered the statements of the Veteran and her representative.  The Veteran is certainly competent to report as to the observable symptoms she experiences and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the ultimate etiology questions in this case are related to an internal medical process which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Indeed, diagnostic testing was required by the VA examiner and her treating physicians to render a diagnosis and/or opinion.  Nevertheless, to the extent that the Veteran and her representative are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the July 2011 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided rationale for the conclusion reached.

The Board further notes that the Veteran has contended that service connection is warranted for her claimed cough and shortness of breath under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  On two occasions, medical professionals have noted that the Veteran might have an undiagnosed illness.  Upon VA examination in April 2005, the Veteran was diagnosed with unexplained complaints and a multi-symptoms illness; the VA examiner also noted that the Veteran's problems were all subjective.  Similarly, in March 2011, a private doctor noted that the Veteran may have an as of yet undiagnosed illness to account for her persistent cough.  However, the Board notes that the March 2011 private physician did not consider the Veteran's diagnosis of asthma.  The July 2011 VA examiner and other private doctors have confirmed the finding of asthma, and the record indicates that the Veteran's cough and shortness of breath are manifestations of this condition.  As the Veteran's respiratory symptoms have been attributed to a known clinical diagnosis (i.e. asthma), service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

The Veteran's representative has noted that the Veteran had complaints of chronic cough and shortness of breath that pre-dated her diagnosis of asthma in 2010.  In briefs before the Court, it was argued that, because there was no known diagnosis during this time frame, service connection is warranted under 38 U.S.C.A. § 3.317.  This argument is unfounded.  As noted above, the medical and lay evidence indicates that the Veteran's symptoms did not manifest during her service in the Southwest Asia theater of operations and that she first began reporting these symptoms in 1995.  Even assuming that her symptoms were attributable to an undiagnosed illness rather than asthma from 1995 to 2010, her symptoms did not manifest to a degree or 10 percent or more.  See 38 C.F.R. § 3.317(a)(i).  In this regard, the Board notes the PFTs and chest X-rays were normal, and there was no history of inhalational or oral bronchodilator therapy prior to her diagnosis of asthma in 2010.  The Board has reviewed the potentially applicable criteria for evaluating respiratory disorders, but finds that the evidence does not indicate that the Veteran's symptoms manifested to a degree of 10 percent or more prior to 2010.  See e.g., 38 C.F.R. § 4.97, Diagnostic Codes 6600-6604 (relating to chronic bronchitis, bronchiectasis, bronchial asthma, emphysema, and chronic obstructive pulmonary disorder) (2014).  For these reasons, service connection under 38 C.F.R. § 3.317 is not warranted.

Finally, the record contains some evidence that the Veteran's complaints of shortness of breath are associated with her service-connected anxiety disorder.  During the February 1998 hearing, the Veteran testified that she believed her shortness of breath was related to panic attacks and anxiety, and the April 2005 VA examiner opined that the Veteran's shortness of breath could be secondary to anxiety.  The Veteran's anxiety disorder is currently rated under Diagnostic Code 9413 and the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The rating criteria contemplate panic attacks, anxiety, and episodes of significant stress.  The Board therefore finds that any component of the Veteran's shortness of breath that may be associated with her service-connected anxiety disorder is already contemplated by the criteria used to rate the anxiety disorder. 

In summary, the lay and medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after her separation from active duty service.  In addition, the weight of the competent and more probative evidence establishes that the Veteran's current respiratory disorder is not related to her active duty service, to include exposure to smoke, fumes, sand, and other pollutants in Southwest Asia.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a chronic cough, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


